Citation Nr: 0903831	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
vascular disease of the left leg, currently rated as 40 
percent disabling.

2.  Entitlement to an increased rating for peripheral 
vascular disease of the right leg, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that awarded a 
40 percent disability rating for peripheral vascular disease 
of the left leg and a 40 percent disability rating for 
peripheral vascular disease of the right leg, effective 
August 20, 2004.  As the ratings assigned are less than the 
maximum available rating, the claims for increase remain on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran most recently underwent a VA examination in 
October 2004.  The veteran contends that the VA examination 
was inadequate and that the written report of examination 
does not accurately reflect the types of assessment the 
examiner conducted and the veteran's manifestations of 
disability at the time of the examination.  The veteran 
contends, in his most recent statements, that he is unable to 
walk 25 feet.  He also contends that the severity of his 
lower extremity disabilities has increased in the four years 
that have elapsed since his October 2004 VA examination.  The 
examiner failed to address the specific rating criteria for 
peripheral vascular disease, nor did the examiner provide a 
detailed evaluation of the veteran's current disabilities.  
Complete, contemporaneous, and comprehensive evaluation must 
be obtained prior to final adjudication of these claims.

VA treatment records from December 2000 to August 2005 have 
been associated with the file.  No additional records, 
however, were obtained.  As treatment records dated since 
August 2005 have not been associated with the claims file, 
and the veteran has indicated that he received VA treatment 
during this period, additional VA treatment records are 
outstanding.  Because these may include records that are 
pertinent to the veteran's claims, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board notes that, during the pendency of 
the veteran's claims, VA's duty to notify has been clarified 
and expanded by the Court of Appeals for Veterans Claims.  
Thus, additional notice is needed to comply with VA's current 
notice obligations.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that is 
compliant with the current requirements for 
increased rating claims, including notice that 
the veteran should provide information and 
evidence not only showing a worsening or 
increase in severity of his service-connected 
peripheral vascular disease but also the 
effects of such worsening or increase in 
severity on employment and daily life.  In 
addition, the veteran should be provided with 
the rating criteria set forth in DC 7114.  
Likewise, he should be advised of the criteria 
considered in assigning effective dates for 
the award of benefits.  

2.  Obtain and associate with the claims file 
records from the Miami, Florida, VA Medical 
Center dated since August 2005.  Ask the 
veteran if he has been treated at any other VA 
facilities or has been treated by any non-VA 
providers or at any non-VA facilities since 
August 2005.  Obtain any identified records.

3.  Thereafter, schedule the veteran for an 
appropriate VA examination to determine the 
current severity of his service-connected 
peripheral vascular disease of the left and 
right legs.  The claims folder should be 
reviewed by the examiner and the examination 
report should note that review.  The report of 
the examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
peripheral vascular disease of the left land 
right legs.  The examiner should specifically 
address the rating criteria set forth in DC 
7114.  The examiner should conduct any 
necessary diagnostic and clinical testing to 
determine severity of the veteran's peripheral 
vascular disease in each leg.

4.	Then, readjudicate the claim for an 
increased rating 
for peripheral vascular disease of the left 
and right legs, including consideration of 
staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  If any decision remains 
adverse to the veteran, issue a supplemental 
statement of the case and allow an appropriate 
time for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




